4 Cal.Rptr.3d 703 (2003)
76 P.3d 364
CUMMINS, INC.
v.
S.C. (COX).
No. S117726.
Supreme Court of California.
September 10, 2003.
Tami S. Smason, Leila Nourani, Foley & Lardner, Los Angeles, CA, for Cummins, Inc.
Lawrence J. Hutchens, Attorney at Law, Michael Scott Humphries, Law Offices of Lawrence J. Hutchens, Bellflower, CA, for Edward D. Cox and Sandi R. Cox.
Patrick James Wehage, Thomas M. Murphy, Sutton & Murphy, Mission Viego, CA, for Winnebago Industries, Inc.
Martin William Anderson, Attorney at Law, Santa Ana, CA, for Anderson Law Firm.
Keith A. Dawson, Dawson & Dawson, Corona Del Mar, CA, for Monaco Coach Corporation.
Petition for review granted.
GEORGE, C.J., and KENNARD, BAXTER, WERDEGAR, CHIN, BROWN and MORENO, JJ., concur.